UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1156



LEONARDO SERVO MEDINA-FERNANDEZ,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A23-108-169)


Submitted:   September 15, 2004           Decided:   October 7, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Nathaniel Sims, LAW OFFICE OF NATHANIEL SIMS, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Richard
M. Evans, Assistant Director, Carl H. McIntyre, Jr., Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leonardo     Servo    Medina-Fernandez,    a.k.a.   Leonardo

Fernandez, a native and citizen of Mexico, petitions for review of

a Final Administrative Removal Order issued by the Immigration and

Naturalization Service (“INS”).       Fernandez was found removable

because he was an alien who was admitted without inspection and had

committed in California an aggravated felony.       Fernandez contends

he was not the person alleged to have committed the aggravated

felony.   He further alleges he was not properly served with the

order of removal.    Because we lack jurisdiction, we dismiss the

petition for review.

          Under 8 U.S.C. § 1252(a)(2)(C) (2000), “[n]otwithstanding

any other provision of law, no court shall have jurisdiction to

review any final order of removal against an alien who is removable

by reason of having committed a criminal offense [including an

aggravated felony] . . .”      We have noted that “under this section

there is plainly no appellate recourse from a final order of

removal for an alien who is removable because he has committed an

offense encompassed by section 1227(a)(2)(A)(iii), that is, because

he has committed an aggravated felony.”       Lewis v. INS, 194 F.3d

539, 541 (4th Cir. 1999).       We retain jurisdiction to determine

whether the jurisdictional facts precluding review are present in

a particular case.     Id. at 541-42.     The jurisdictional bar is

triggered by a determination that a petitioner is an alien who has


                                  - 2 -
been convicted of one of the statutorily enumerated offenses

requiring removal.    Id. at 542.

            Our review is limited to the administrative record.   In

addition, administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.   See 8 U.S.C. § 1252(b)(4) (2000).

            We find nothing in the record to contradict the finding

that Fernandez is an alien who was admitted without inspection and

who committed an aggravated felony here in the United States.

Thus, we lack jurisdiction to consider this petition for review.

We dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                 PETITION DISMISSED




                                - 3 -